DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species: 
A: figs. 1-5
B: figs. 6-8
C: figs. 9-11
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species and applicant’s specification stated such differences in the species. In particular, a comparison of the mutually exclusive characteristics of the species as follow:
Species A versus species B, species A recites the mutually exclusive characteristics of “the walls 20 are identical in shape, and they are substantially flat. This provides the several significant advantages of manufacturing efficiency, and nesting capability for storage, packaging and shipping”, while species B recites the mutually exclusive characteristics of “a bottom 70 is provided. Also in this embodiment, legs 60 may be provided to raise metal planter 10 up so that bottom 70 is not resting on the ground, and thus facilitating water drainage from metal container 10….A relief 62 defines the space between legs 60. Relief 62 may be created, in whole or in part, by forming a base tab 28 that extends from the bottom of side portion 22 that extends inward to support bottom 70. Base tabs 28 may be formed by conventional manufacturing methods for working with steel plate, including forming, bending or welding.” 
Species A versus species C, species A recites the mutually exclusive characteristics of species A recites the mutually exclusive characteristics of “the walls 20 are identical in shape, and they are substantially flat. This provides the several significant advantages of manufacturing efficiency, and nesting capability for storage, packaging and shipping”, while species C recites the mutually exclusive characteristics of “In this view, side portions 22 have no base tabs 28. Instead, base 70 will rest on fastener connectors 54. In this embodiment, manufacturing costs are reduced by eliminating the requirement to form based tabs 28 on side portions 22 to support base 70. An optional recess 76 is provided to permit finger insertion to facilitate assembly. Also, in this embodiment, there is an optional plastic planter box 80 disclosed that may be supported on base 70 for containing soil and pre-planted vegetation”, legs 60, and relief 62. 
Species B versus species C, species B recites the mutually exclusive characteristics of species A recites the mutually exclusive characteristics of based tabs 28, straight side edge 72, while species C recites the mutually exclusive characteristics of planter box 80, recess 76, and wing nuts 54 for the planter box to rest upon. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no claim generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  different CPC scheme search AND/OR different text search for each of the mutually exclusive characteristics. For example, in searching species A, one would not be required to search for the legs, relief, planter box, wing nuts, recess, base tabs, etc. that are required for species B & C. Likewise, in searching species B, one would not be required to search for straight flat bottom wall edges, planter box, wing nuts, recess, etc. that are required for species A & C. Lastly, in searching species C, one would not be required to search for straight flat bottom wall edges, base tabs, etc. that are required for species A & B. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643